                         UNITED STATES DISTRICT COURT
                         WESTERN DISTRICT OF LOUISIANA
                            LAKE CHARLES DIVISION


ARTHUR FLEMMING MOLER                        :          DOCKET NO. 2:20-cv-0876
  REG. # 27271-171                                          SECTION P


VERSUS                                       :          JUDGE JAMES D. CAIN, JR.


UNITED STATES OF AMERICA, ET AL              :          MAGISTRATE JUDGE KAY

                                      JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after an independent review of the record, determining that the

findings are correct under the applicable law, and noting the absence of objections to the

Report and Recommendation in the record;

       IT IS ORDERED, ADJUDGED AND DECREED that this matter be

DISMISSED WITH PREJUDICE as frivolous and for failing to state a claim upon which

relief may be granted, pursuant to 28 U.S.C. § 1915.

       THUS DONE AND SIGNED in Chambers on this 22nd day of June, 2021.



                        __________________________________
                                JAMES D. CAIN, JR.
                        UNITED STATES DISTRICT JUDGE
